Order entered June 3, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-21-01115-CV

        IN RE SONIA DIAZ AND QBE AMERICAS, INC., Relators

         Original Proceeding from the 101st Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-14300

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DISMISS relators’ petition for

writ of mandamus as moot.




                                         /Lana Myers//
                                         LANA MYERS
                                         JUSTICE